Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-9, 11-12 and 15-17 are pending. Claims 1-9, 11-12 and 15-17 are under examination.
Withdrawn rejections
Applicant's amendments and arguments filed 02/12/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.  
The 112(b) rejection of claims 8, 14 and 17 in the non-final mailed 11/12/2020 is withdrawn. The cancelation of claim 14 and the amendments to claims 8 and 17 have overcome the rejection.
The 102(a)(1) rejection of claims 1-6 and 17 as anticipated by ‘519 (US Patent 8,357,519, Patent date 01-2013) in the non-final mailed 11/12/2020 is withdrawn. Amendments to claim 1 have overcome the rejection. 
The 103(a) rejection of claims 1-6, and 15-17 over ‘519 (US Patent 8,357,519, Patent date 01-2013) in the non-final mailed 11/12/2020 is withdrawn. Amendments to claim 1 have overcome the rejection.
The 103(a) rejection of claim 9 over ‘519 (US Patent 8,357,519, Patent date 01-2013) as applied to claims 1-6, and 15-17 and in further view of ‘337 (USPGPub 
The 103(a) rejection of claims 11-13 over ‘519 (US Patent 8,357,519, Patent date 01-2013) as applied to claims 1-6, and 15-17 and in further view of Bankole (Uncatalyzed esterification of biomass-derived carboxylic acids, pages 1-154, Published 2011) in the non-final mailed 11/12/2020 is withdrawn to appropriately modify the rejection to address the limitations incorporated into claim 1 from canceled claim 13.
The following newly applied 103(a) rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim objections/rejections were necessitated by amendment.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘519 (US Patent 8,357,519, Patent date 01-2013) and Bankole (Uncatalyzed esterification of biomass-derived carboxylic acids, pages 1-154, Published 2011).

Interpretation of Claims

    PNG
    media_image1.png
    387
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    639
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    80
    639
    media_image3.png
    Greyscale



	Scope of the Prior Art
519 teaches (Figure 1) immediately below.

    PNG
    media_image4.png
    525
    726
    media_image4.png
    Greyscale

519 teaches (Examples 1-4, emphasis Example 3 and Figure 1) the instant steps of recovering butyric acid (instant organic) from a fermentation broth (instant aqueous solution) via the following method steps:
(1) extracting butyric acid from a fermentation broth (instant organic acid in the aqueous solution) into Alamine 336 (C8-C10 straight chain tertiary amine and the instant water immiscible extracting phase/extractant);
(2) separating the extraction phase from the aqueous phase (Figure 1, Example 3-4);
(3)  adding an alcohol to the extraction phase separated from the aqueous solution (esterification column in Figure 1);

Concerning instant claims 1 and 3, specifically the formation of the acid-amine complex dissolved in the extraction phase, 519 teaches (Example 3) the use of Alanine 336 (C8 tertiary amine, instant claims 4-5) to extract the acid (butyric acid). This process is substantially identical to the instantly claimed process (specification, Example 1 and pages 2-3). The instant process is utilizing a C8 tertiary amine to contact the instant carboxylic acid with a subsequent separation of an aqueous phase and esterification. 
Due to the prior art disclosing the instant steps, the product of the prior art (the instant organic amine and the organic acid forming an acid-amine complex that is dissolved in the extraction phase), would have been substantially identical to the instant product. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning instant claim 2, 519 teaches (Example 2, butyric acid production) the fermentation broth having the final butyric acid yield, was at 5.5 pH.	
	Concerning instant claim 6, 519 teaches (example 1-4) 2-octanol was added.
Concerning instant claim 17, 519 teaches (example 1-4) hexane as the extractant without the addition of an alcohol.
 

Concerning claim 16, 519 teaches (column 2) the organic ester is stripped from the extraction solvent and the extraction solvent is thus regenerated and recycled. This is motivation to separate the ester from the mixture comprising the extractant and recycle the extractant to the extraction phase. 
	519 teaches (column 15) an open-ended variety of carboxylic acids can be utilized in the process taught/disclosed by 519.
	519 teaches (column 15) pH can be between 5 and 7.	519 teaches (column 7) a broad range of catalysts can be used in the esterification reaction, e.g. sulfuric acid.

Ascertaining the Difference
	519 does not teach the de-complexing esterification reaction without the use of a catalyst, the instant pressure of at least 5 bar nor the instant temperature of the esterification reaction.

Secondary Reference
	Bankole teaches (p. 1) the conventional acid-catalyzed process has been extensively developed; but it suffers from problems associated with generation of side reactions, corrosion of equipment, expensive purification procedures, long reaction times and discharge of acidic wastes. This teaching is motivation to look for alternative 
	Bankole teaches (p. 7) uncatalyzed esterification reactions provides cleaner routes for ester synthesis due to ease of separation and purification of the products without contamination is desirable. This teaching is motivation to explore uncatalyzed esterification reactions. 
	Bankole teaches (p. 7) uncatalyzed reaction is enabled when the reaction is carried out at high temperatures. Bankole teaches (p. v) reaction temperatures 298 to 623 K (24.85 to 349C instant claim 11).
	Bankole teaches (p. 3 and 21) critical pressures of 6.15 MPa (61 bar) (instant claim 12).
	These teachings render Bankole analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 519 and Bankole to arrive at the instant invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the uncatalyzed esterification reaction technology as taught by Bankole (p. 7) in place of the catalyzed reaction technology as taught by 519 (column 7).
The ordinary artisan would have done so because Bankole teaches (p. 7) uncatalyzed esterification reactions provides cleaner routes for ester synthesis due to ease of separation and purification of the products without contamination is desirable. 

Regarding the instant temperatures and pressures, the ordinary artisan would have arrived at these reaction parameters through routine experimentation. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning the de-complexing, this would have happened because upon utilizing the non-catalyst esterification reaction parameters argued above, the ordinary artisan would have arrived at a substantially identical process as instantly claimed. Therefore, the product of a de-complexing and ester formation would have occurred. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Additionally, 519 (Examples 1-4, emphasis Example 3 and Figure 1) and Bankole (p. 7) teach an esterification does occur between acids and alcohols. Thus, a de-complexing has to also occur upon esterification, to allow for the product to form.
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
Applicant Argues:
Applicant argues Yang (reference ‘519) fails to teach “reacting the extraction phase separated from the aqueous solution with alcohol as a catalyst-free esterification…”
Examiner’s response:
The examiner utilizes Bankole to remedy the above deficiency of 519.

Applicant Argues:
Applicant argues Bankole all though teaches the possibility of converting biomass-derived carboxylic acids to value added esters, such reactions are performed using high-purity carboxylic acids.

Examiner’s response:
Bankole was utilized for motivation to esterify the acids with the alcohols taught by 519 without catalysts. Bankole does not preclude any acids based on purity, but rather teaches non-catalyzed esterification reactions can proceed with higher temperatures (Bankole p. 7). Without a teaching from Bankole discouraging the use of less pure and/or contaminated acids, there would have been no reason for the ordinary artisan not to utilize the non-catalyzed teachings of Bankole. Alternatively, the acids taught by Bankole (p. 29, Section 5.1.1) are disclosed examples and are not a teaching away from acids of less purity. MPEP 2123 II.

Applicant Argues:

Examiner’s response:
The applicant has not pointed to the location within the Bankole wherein the yields are disclosed that show a less efficient conversion as being purported. 
	Bankole teaches (p. 70) a 70% conversion of an acid at almost the identical temperature (approximately 250C) utilized by the inventor to achieve the 70% yield. The examiner is not convinced of a superior yield from the arguments presented. 
	Additionally, the yields cited by the applicant in Figures 3 and 4 of the instant drawings require temperatures of upwards of 250C and more importantly 150 bar pressure (instant specification page 3) . If applicant is claiming an unexpected result, claim 1 needs to be commensurate in scope with the purported unexpected result.
Applicant Argues:
Applicant argues Bankole fails to teach the steps of extracting the organic acid into a water immiscible phase with a complex formation.
Examiner’s response:
519 was utilized to teach the instant extraction, coupled with the reasoning of substantially identical methods result in substantially identical products, the instant complex would have been formed. Therefore, Bankole was not required to teach the instant extraction and complex formation. 

Concerning the de-complexing, this would have happened because upon utilizing the non-catalyst esterification reaction parameters argued above, the ordinary artisan would have arrived at a substantially identical process as instantly claimed. Therefore, the product of a de-complexing and ester formation would have occurred. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Applicant Argues:
Applicant argues hindsight reasoning to explain an improper obviousness rejection and that there was no motivation to combine 519 and Bankole. 
Examiner’s response:
The examiner specifically pointed to motivation to utilize non-catalyzed esterification reactions. For example, Bankole teaches (p. 1) the conventional acid-catalyzed process has been extensively developed; but it suffers from problems associated with generation of side reactions, corrosion of equipment, expensive purification procedures, long reaction times and discharge of acidic wastes. This teaching is motivation to look for alternative ways of esterifying carboxylic acids and alcohols without using the acid catalysts taught by 519 (column 7).

Bankole teaches (p. 7) uncatalyzed reaction is enabled when the reaction is carried out at high temperatures. Bankole teaches (p. v) reaction temperatures 298 to 623 K (24.85 to 349C instant claim 11). Thus, motivation to combine was supplied.
Moreover, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The ordinary artisan was instructed that non-catalyzed esterification reactions were possible and had advantages over the catalyzed reactions per Bankole. The prior art therefore supplied the reasoning to arrive at the instant non-catalyzed esterification reaction and not improper hindsight, as alleged by the applicant.
Applicant Argues:
Applicant argues 519 and Bankole solve different problems by utilizing mutually exclusive chemical processes (catalyst-free and catalyst mediated reactions).
 Examiner’s response:

Applicant Argues:
Applicant argues the remaining references do not cure the deficiencies of 519 and Bankole and therefore the rejections should be withdrawn.
Examiner’s response:
519 and Bankole were argued above to teach the instant invention of claim 1. Therefore, the remaining references were not needed to cure any deficiencies of 519 and/or Bankole with regards to the limitations of claim 1.
For these reasons, the instant claims remain rejected.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘519 (US Patent 8,357,519, Patent date 01-2013) and Bankole (Uncatalyzed esterification of biomass-derived carboxylic acids, pages 1-154, Published 2011) as applied to claims 1-6, 11-12, 15-17 and in further view of Kaur et al. (Development of Reactive Extraction systems for Itaconic acid: A step towards In-situ Product Recovery for Itaconic acid fermentation, pages 1-154, Published 09/22/2014. As sited in the IDS filed 02/20/2020, All references to Kaur et al. are made to the published version attached to this office action) and ‘818 (WO2016131818, Published 08/25/2016).

Interpretation of Claims

    PNG
    media_image1.png
    387
    644
    media_image1.png
    Greyscale



    PNG
    media_image5.png
    32
    632
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    52
    634
    media_image6.png
    Greyscale


Scope of the Prior Art
	The combinational teachings of 519 and Bankole are written above 103 rejection and are incorporated herein by reference. Additional teachings are as follows.

519 teaches (column 15) an open-ended variety of carboxylic acids can be utilized in the process taught/disclosed by 519. 
Ascertaining the Difference
	519 does not teach the diluent being an ester substantially free of alcohol nor the ester forming a water immiscible diluent to the extraction phase.
Secondary Reference
Kaur et al. teach (p. 45033) the best results were obtained when using pentylacetate or methyl octanoate as the diluent, and trihexylamine or trioctylamine as the reactant. NOTE: methyl octanoate is the instant ester and the trioctylamine is encompassed by the Alamine 336 taught by 519 (Examples 1-4, emphasis Example 3 and Figure 1).
Kaur et al. teach (Introduction) motivation to obtain itaconic acid (instant carboxylic acid) from fermentation broth.
818 teaches (p, 1-2) motivation to obtain itaconic acid for use as a precursor to many industrial relevant compounds in the chemical and pharmaceutical industries,
818 teaches (p. 2-3) methods to produce itaconic acid from fermentation.
818 teaches (p. 12) the itaconic acid is recovered using extraction.
These above teachings render Kaur et al and 818 analogous art.
 
Obviousness

For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have firstly made the itaconic acid from fermentation with a reasonable expectation of success because 818 (p. 1-3) and/or Kaur et al. (Introduction) teach motivation to obtain itaconic acid from fermentation and 818 teaches (p. 2-3) methods to produce itaconic acid from fermentation.
Next, the ordinary artisan would have looked to the extraction teachings of Kaur et al. (p. 45033), 519 and 818 (p. 12) to recover the itaconic acid from the fermentation broth taught by 818 (p. 2-3). The ordinary artisan would have done so with a reasonable expectation of success because 818 teaches (p. 12) the itaconic acid is recovered using extraction.
The ordinary artisan would have utilized the methyl octanoate as the diluent, and trioctylamine as the extractant as taught by Kaur et al. (p. 45033) in the process to extract the itaconic acid. The ordinary artisan would have done so because Kaur et al. teach (p. 45033) the best results were obtained when using pentylacetate or methyl octanoate as the diluent, and trihexylamine or trioctylamine as the reactant.
The ordinary artisan would have then looked to the above argued extraction methods taught by 818 and/or 519 to satisfy a method for extracting the itaconic acid using the methyl octanoate as the diluent, and trioctylamine as the extractant as taught by Kaur et al. (p. 45033). The ordinary artisan would have had a reasonable expectation 
Upon doing so the ordinary artisan would have arrived at the instant invention of claim 1, wherein the carboxylic acid would have been extracted using the instant extraction phase with the instant diluent and extractant wherein no alcohol was present as in instant claims 7-8.
Upon adding the instant diluent/ester to the extraction phase during the extraction step, the ester would have formed a water immiscible diluent to the extraction phase. The reason being substantially identical methods result in yielding substantially identical products. Due to the prior art teaching the instant extraction of the acid using the instant extractant and ester, the product of the prior art would have been substantially identical to the instant product of the ester forming a water immiscible diluent to the extraction phase. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘519 (US Patent 8,357,519, Patent date 01-2013) and Bankole (Uncatalyzed esterification of biomass-derived carboxylic acids, pages 1-154, Published 2011) as applied to claims 1-6, 11-12, 15-17 and in further view of ‘337 (USPGPub 2005/0256337, Published 11-2005, as cited as reference D1 in the written Opinion for PCT/EP2018/072588).
 Interpretation of Claims

    PNG
    media_image1.png
    387
    644
    media_image1.png
    Greyscale


    PNG
    media_image7.png
    81
    641
    media_image7.png
    Greyscale

Scope of the Prior Art
	The combinational teachings of 519 and Bankole are written above 103 rejection and are incorporated herein by reference.
Ascertaining the Difference

Secondary Reference
	337 teaches (par. 3) methods for recovering organic acids from fermentation broths as does 519. For example, 519 teaches (Examples 1-4, emphasis Example 3 and Figure 1) recovering butyric acid (instant organic) from a fermentation broth. 
	337 explicitly teaches (par. 56) the recycling of the water to the fermentation. This teaching is motivation to recycle water back to a fermentation.
These teachings render 337 analogous art to the invention. 

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 519, Bankole and 337 to arrive at the instant invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have recycled the water in the above argued instant extraction process arrived at by the ordinary artisan. The ordinary artisan would have done so with a reasonable expectation of success because 337 explicitly teaches (par. 56) the recycling of the water to the fermentation. This teaching is motivation to recycle water back to a fermentation. The ordinary artisan would have looked to 337 because 337 teaches (par. 3) methods for recovering organic acids from fermentation broths, which in general terms is what 519 teaches (Examples 1-4, emphasis Example 3 and Figure 1). 
. 

Conclusion
Claims 1-9, 11-12 and 15-17 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628